Case 1:17-cr-00251-PGG Document 274 Filed 01/29/20 Page 1 of 1

Donald D. duBoulay
Attorney at Law

Telephone: (212) 966-3970
Fax: (212) 941-7108

E-mail: dondubesq@aol.com

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
.40 Foley Square

New York, New York 10007

Re: United States v. Perez (Natalie Jusino)
17 Cr, 251 (PGG)

Dear Judge Gardephe:

305 Broadway, Suite 602
New York, NY 10007

January 29, 2020,

I represent Natalie Jusino in the above referenced matter. With the consent of the
Government and Pretrial services officer, I write to respectfully request that Ms. Jusino’s
bail conditions be modified to permit travel to the Northern District of New York.

cc: Jilan Kamal, AUSA
Erin Cunningham PTO

Respectfully submitted,

/s/
Donald duBoulay, Esq
Attorney for Natalie Jusino

MEx,, 2 LS

The Application

SO ORDERED:
4]

Paul G. Gardephe, U'S'D.J

Dated:

‘S granted.

Bt
3! 29209

 

 

 
